On the trial the defendant interposed a demurrer to the indictment, which demurrer was, by the Court, overruled. Thereupon, the cause proceeded to trial upon the plea of not guilty, upon which plea was returned a verdict of guilty, and the judgment of the Court was rendered on said verdict.
The demurrer is filed to the indictment as a whole, therefore, if any count of the indictment charges an offense, the demurrer is properly overruled.
We hold that each count of the indictment sufficiently charges the defendant with a violation of the law, and that neither count was subject to the demurrer.
There is no error in the record, and the judgment is affirmed.
Affirmed.